Citation Nr: 9903057	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran served on active duty from March 1973 to April 
1976.  

This appeal was brought to the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1998, the Board remanded the case for development to 
include consideration of evidence on which initial RO review 
had not been waived and a VA examination and medical opinion 
responsive to certain stated questions.  The case has now 
been returned for final appellate review.

During the course of the appeal in September 1998, the RO 
denied entitlement to service connection for a cervical spine 
disorder, an issue which is not part of the current appeal.


FINDING OF FACT

The claim for service connection for a low back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 


However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  

If not shown during service, service connection may be 
granted for certain disorders such as arthritis if present to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).



Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu, op. cit. .

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

The veteran's service medical records show that in March 
1976, the veteran complained of having back pain which he 
said had started in August or November 1975 with an auto 
accident.  No clinical records from the 1975 date refer to 
any such accidents or back pain.  

On several subsequent occasions in March to June 1976, the 
veteran complained of low back pain and was found to have 
some minimal muscle spasm and X-ray showed scoliosis.  One 
physician noted the diagnosis of mild lumbar strain with a 
"strong supratentorial component".

On one occasion in May 1976, the veteran said he had hurt his 
back in a short fall 6 months before and again had had pain 
when lifting 3 months before.  The examiner stated that while 
he "may have back pain - obj(ective) evidence (in that regard 
was) clouded by lack of cooperation & inconsistent physical 
findings".  At the time, he was on legal hold pending release 
from the service.  

On his separation examination in April 1976, the veteran 
complained of minor pain in the lower back with heavy lifting 
or excessive bending.  He said he had been on several 
medications but there had been little relief.  On 
examination, there were no positive physical findings 
regarding a low back disorder.  Coincidentally, he was found 
to have a congenital left 4th rib anomaly.

The veteran has claimed that he was seen for low back 
problems starting in 1978 by Dr. H and Dr. R; he has since 
indicated that both are either deceased or otherwise records 
are not found to be available or have been destroyed.

Forms are in the file for examinations conducted in June 1979 
for pre-employment on which the veteran had no complaints or 
finding of a low back disorder.

Private treatment records are in the file, showing that in 
October 1979, the veteran was seen for low back pain after a 
fall from a stool.  He had previously been seen by another 
physician in March or April 1979 for a urinary tract 
infection of acute nature.  In the Fall of 1979, he was seen 
by several physicians (including Drs. H. and R. mentioned 
above) whom he had told about the fall from the stool as the 
cause of the back pain.  He had been given muscle relaxants, 
told to use sitz-baths for the coccyx pain and rest.  

Another physician, Dr. F. H., whose notes were also 
associated with the private treatment and evaluative packet, 
refers to the veteran's having experienced myositis secondary 
to the traumatic (falling off the stool) episode without 
evidence of disc disease or any evidence on X-ray of osseous 
damage, etc.

On VA examination in December 1994, the veteran said that he 
had hurt his back in 1975 and then did better until he 
reinjured himself in a fall from a chair in 1978.  Diagnosis 
was episodic low back pain with normal examination.  X-rays 
had shown that the bone density was minimally decreased and 
all vertebral bodies and disc spaces were unremarkable as 
were all posterior vertebral elements and sacroiliac joint.  
There are additional records relating to his return to work 
as a forklift operator and whether this work was aggravating 
his low back problems.

VA treatment records from the mid-1990's show that the 
veteran was seen for problems associated with substance abuse 
and he gave a history of prior back injury in 1975.

Various evaluative tests in January 1997 showed disc 
herniation in the cervical area.  X-ray of the lumbar spine 
in February 1997 reportedly showed a left L-5 neural 
foraminal stenosis.  X-rays by VA in April 1997 reportedly 
showed a normal lumbar spine.

The veteran underwent a comprehensive VA orthopedic 
evaluation in August 1998 at which time the entire claims 
file and all clinical records in their entirety were reviewed 
by the examiner and cited in detail.  While the examiner 
found the presence of cervical discopathy at the C-4 through 
C-6 levels, there was only a finding of the left L-5 neural 
foraminal stenosis secondary to degeneration with regard to 
the low back.  The examiner specifically opined, pursuant to 
the questions presented in the Board's remand, that he was 
unable to establish any connection between the veteran's 
present difficulties and incidents relating to his neck and 
back in service.

Analysis

A well-grounded claim requires three elements: (1) medical 
evidence of a current disability; (2) lay or medical evidence 
of a disease or injury in service; and (3) medical evidence 
of a nexus or a link between the current disability and the 
in-service injury or disease.

In this case, there is some evidence of inservice complaint 
with regard to the low back shortly before separation, albeit 
without evidence of residual chronic low back problems at 
that time.  The veteran now exhibits a minimal low back 
disability.  Thus, minimal elements of two of the pivotal 
components are found for a well-grounded claim.

However, most importantly, there is utterly no objective 
medical evidence or competent opinion supporting a nexus 
between anything in service and any current complaint and/or 
any post-service chronic low back disability.  

Thus, the Board must conclude that the current recollections 
of the veteran as to the inservice injuries and allegedly 
chronic disabilities as a result thereof, are entirely 
inconsistent with the actual clinical evidence of record.  
The Board is guided herein by similar instances when an 
individual's statements were to some extent lacking in 
credibility and not supported or sustainable by adequate or 
commensurate documentation.

The Board also notes that it is with regard to the third 
aspect of a well-grounded claim, namely establishment of a 
nexus between an inservice injury and the current symptoms, 
that the veteran's claim is entirely without competent, 
credible medical or other evidentiary support.  

In this regard, it must be noted that since service, the 
veteran has admittedly experienced at least one or more 
injuries including a fall from a stool in 1979, for which he 
has had ongoing care.  However, none of these had anything to 
do with service which ceased at least several years before.  

Also, there is no credible evidence in the file to reflect 
that in the period between the inservice complaints and the 
post-service incidents which apparently began in or about 
1979, he had any evidence of chronic manifestations of the 
herein claimed symptoms of alleged service incurred 
disabilities.  

Thus, none of these lay or medical opinions are credible 
foundations or legitimate bases for establishing a well 
grounded claim herein.  

When a medical statement is based on a factual premise that 
is wholly inaccurate, it has no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993); and Swann v. Brown, 5 Vet. 
App. 229 (1993).  

Similarly, absent any clinical basis upon which to render 
such opinions, the opinions are inherently less reliable than 
would be the case if there had been any clinical basis to 
consult for specific information.  See, i.e., Corry v. 
Derwinski, 3 Vet. App. 231 (1992).

For reasons discussed above, and in accordance with all 
guidelines, and given a specific finding of a lack of 
credibility and consistency in the appellant's assertions 
versus the objective and competent evidence of record, the 
Board finds that in this case, the statements of the 
appellant alone are not competent for providing a well 
grounded claim.  

The claimant may render his personal opinion.  However, in 
this case,  the veteran's lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107.  Grottveit v. Brown, 5 Vet. App. 
91, 92 (1993). 

The appellant's claim of entitlement to service connection 
for a low back disorder  is not well grounded, and his claim 
must be denied.

During the pendency of the appeal, the veteran was 
specifically informed of the evidence necessary to complete 
his case.  The information he has provided does not offer any 
other alternative sources for documentation of any of his 
pertinent claims.  

The veteran has not otherwise indicated the existence of any 
additional post service medical evidence that has not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F. 
3d 1464 (Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a low back disorder, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a low back disorder, 
the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
E CHARLES RANSOM)


- 11 -
